Brady, J.
The appellant, the Stuyvesant Safe-Deposit Company, a creditor of Samuel Lyman, deceased, presented a petition to the surrogate of this county, asking him to direct the administratrix to pay two judgments obtained against the intestate during his life by one De Forest Fox, and by him assigned to the petitioner. No dispute arises as to the sufficiency of the petition, and the appellant rests the appeal chiefly upon the proposition that the learned surrogate denied the prayer of the petition upon the ground that the petitioner, being the assignee of the claim, had no standing in court. The order appealed from, however, does not so proclaim, and the denial is not predicated on any particular ground expressed therein. The opinion of the learned surrogate it is true gives the reason relied upon by the appellant, but the court, as now settled by the decisions of the court of last resort, cannot be controlled in that regard by anything in the opinion. The record must show the alleged grievance. If the order assailed was correctly made, therefore, for any reason, it must be affirmed. When an application like that presented to the surrogate is opposed, it is only necessary, to oust the surrogate of jurisdiction, to show the asserted claim to be doubtful, alleging the facts relating thereto, and to deny its validity. Lambert v. Craft, 98 N. Y. 347. The administratrix complied with these requirements. The first paragraph of her answer is as follows: ,“(1) This respondent denies that the estate of said decedent is indebted to said petitioner in the amounts named in said-petition, or in any amount whatever," and denies the validity and legality of said claim.” And the fourth paragraph is in these words: “(4) That said notes mentioned in-the said complaints, of which copies are hereto annexed, were given as collateral security for the payment of the pretended $3,000 indebtedness of said decedent to said petitioner; that, as additional collateral security therefor, the said decedent also gave to said petitioner certain stocks and other securities of a market value equal to or greater than the amount of said pretended indebtedness of $3,000; that a portion of said securities was, prior to January 1, 1883, sold by the petitioner for not less than $2,445, for which the petitioner never accounted to said decedent, but which was applicable to the payment of said claim, if any such existed.” It is entirely unnecessary to consider in detail, the various provisions of the Code regulating a proceeding kindred to this, inasmuch as they have been sufficiently considered and construed in the case of Lambert v. Craft, already mentioned, and the result stated as herein set foyth. The petition was properly disposed of in the court below for these reasons, and the order appealed from should be affirmed, with $10 costs and disbursements. All concur.